Citation Nr: 0910988	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-32 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to January 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

In May 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case most recently was before the Board in July 
2008, the Board determined that it was subject to a stay 
imposed pending resolution in the case of Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub. nom. Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  The Supreme Court recently 
denied certiorari in the Haas case, and the Chairman of the 
Board thereafter issued Numbered Memorandum 01-09-03, dated 
January 22, 2009, rescinding the previous Chairman's 
Memorandum Number 01-04-24 that had imposed a stay on Haas-
related claims of exposure to herbicides.  Accordingly, the 
issue may now be reviewed on its merits.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

2.  Diabetes mellitus was not present within one year of the 
Veteran's discharge from service and is not etiologically 
related to service.




CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and the incurrence or aggravation of diabetes 
mellitus during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in August 
2002, prior to the initial adjudication of the claim.  
Although he was not provided with notice concerning the 
disability-rating and effective-date elements of the claim 
until March 2006, after the initial adjudication of the 
claim, the Board has determined that there is no prejudice to 
the Veteran in proceeding with the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). As explained below, the 
Board has determined that service connection for diabetes 
mellitus is not warranted.  Consequently, no effective date 
or disability rating will be assigned, and the failure to 
provide earlier notice with respect to those elements of 
claim is no more than harmless error.

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, he has been 
afforded an appropriate VA examination.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

The Board acknowledges that a VA medical opinion concerning 
the etiology of the Veteran's diabetes mellitus has not been 
obtained.  The Board has determined that no such opinion is 
required in this case because the medical evidence currently 
of record is sufficient to decide the claim and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claim.  In this regard, the 
Board notes that the medical evidence currently of record 
establishes that the Veteran's diabetes mellitus was 
initially manifested many years following his discharge.  In 
addition, there is no competent evidence even suggesting that 
the disability is etiologically related to service.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active 
service and manifests diabetes mellitus to a compensable 
degree any time after such service, it will be service 
connected even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
diabetes mellitus because it is related to service.  
Specifically, he maintains that he developed the disability 
because he was exposed to herbicides while serving aboard a 
naval vessel that entered the official waters of the Republic 
of Vietnam, docked approximately 200 yards offshore from 
Vietnam, and traversed a river in Vietnam.

After careful consideration, the Board concludes that the 
preponderance of the evidence establishes that that the 
Veteran was not present within the land borders of Vietnam 
during service.  Service treatment records confirm that he 
served aboard a naval vessel which was in the official waters 
of Vietnam at various times between September 1964 and April 
1965.  Deck logs from that period were requested from the 
National Archives and Records Administration, which responded 
that the only logs showing the ship in the Vietnam area were 
dated in December 1964.  Those logs reflect that the 
Veteran's vessel steamed south of Cape Ste. Jacques in 
Vietnam in formation with several other vessels during 
December 1964.  However, they do not reflect that the ship 
traveled on an in-country river, which would constitute 
service within the land borders of Vietnam.  An internet 
article summarizing the history of the Veteran's vessel also 
does not reflect that it entered a river in Vietnam.  In sum, 
there is no corroborating evidence that the Veteran's ship 
traveled on an in-country river, and the contemporaneous deck 
logs support a finding that he did not.  The Board has not 
found the statements provided by the Veteran for compensation 
purposes decades following the events in question to be 
sufficiently credible and probative to establish that his 
ship entered an in-country river.  Moreover, the Veteran's 
contention that he was exposed to herbicides because he was 
above deck while his vessel was in the official waters of 
Vietnam does not establish his presence within the land 
borders of Vietnam.  Accordingly, service connection for 
diabetes mellitus based on exposure to herbicides is not 
warranted on a presumptive basis.  See, again, Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub. nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board has considered whether service connection for 
diabetes mellitus is warranted on any other basis.  See 
Combee v. Principi, 4 Vet. App. 78 (1993).  After careful 
consideration, the Board finds that the Veteran's diabetes 
mellitus was not present during service or manifested within 
one year of his discharge from service and that there is no 
competent evidence that it is etiologically related to 
service.

Service treatment records are negative for evidence of 
diabetes mellitus.  On VA examination in January 2003, the 
Veteran reported that he had been diagnosed with diabetes 
mellitus seven years earlier, or approximately 30 years after 
the termination of his service.  Finally, there is no 
competent evidence linking the Veteran's diabetes mellitus to 
service.  While the Board acknowledges the Veteran's belief 
that his disease is related to service, the Veteran, as a 
layperson without medical training, is not qualified to opine 
regarding issues of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, since 
the preponderance of the evidence is against the claim, 
service connection for diabetes mellitus is not warranted.




ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


